                           UNITED STATES DISTRICT COURT
                        WESTERN DISTRICT OF NORTH CAROLINA
                               STATESVILLE DIVISION
                         DOCKET NO. 5:13-cr-00089-FDW-DCK-1


 UNITED STATES OF AMERICA,                        )
                                                  )
 vs.                                              )
                                                  )                      ORDER
 CORTEZ LAMAR ROGERS,                             )
                                                  )
         Defendant.                               )
                                                  )

       THIS MATTER is before the Court sua sponte to provide further clarification regarding

this Court’s earlier Order (Doc. No. 33). The U.S. Attorney’s Office is HEREBY ORDERED to

promptly, within sixty (60) days, take actions necessary to bring Defendant into federal custody in

this District for a supervised release revocation hearing. The date of the hearing will be set once

the defendant is within the District in federal custody.

       IT IS SO ORDERED.
                                              Signed: January 16, 2019
